Citation Nr: 1741764	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for chronic rhino-sinusitis, status post septoplasty (also claimed as allergic rhinitis), in excess of 10 percent disabling.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1976 until May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The Veteran's claim was remanded in October 2015 and is again before the Board for appellate review.  Unfortunately, another remand is necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2008, the RO granted service connection for chronic sinusitis, status post septoplasty, and assigned a noncompensable rating under Diagnostic Code 6513 for chronic maxillary sinusitis.   The RO referred to the service treatment records that showed several treatment encounters for sinus infections, sinus pressure, headaches, and nasal congestion but without notation of obstructions such as deviated septum or polyps.  The RO also referred to an October 2008 VA examination report in which the examining physician noted the history in service, similar symptoms, and diagnosed chronic sinusitis, post septoplasty at a VA facility in 2001.    

In June 2009, the RO granted an increased rating of 10 percent, effective April 10, 2009,  under the criteria of Diagnostic Code 6513 based in part on the results of an April 2009 VA examination in which the examining nurse practitioner noted continued nasal congestion and sinus pressure and considered VA records that showed four non-incapacitating episodes of sinusitis in the past 12 months and X-rays that showed clear sinuses with no polyps or cysts and no boney abnormality.   

In a September 2009 notice of disagreement, the Veteran's representative contended that a higher rating was warranted because the Veteran experienced 7 non-incapacitating episodes per year.  

However, the record also shows that the Veteran has been diagnosed with allergic rhinitis.  See, e.g., February 2009 VA otolaryngology note.  Following an April 2013 rating decision that denied service connection for allergic rhinitis, the Veteran expressed disagreement in July 2013, citing a medical article and contending that allergic rhinitis and sinusitis are linked because inflammation of the nose results in inflammation of the sinuses.  A September 2013 private medical opinion supported this contention. In June 2015, the RO granted service connection for chronic rhino-sinusitis and continued to assign a 10 percent rating for the composite disability.

In a January 2016 notice of disagreement, the Veteran's representative contended generally that the Veteran should be rated pursuant to another diagnostic code for diseases of the nose and throat for chronic rhino-sinusitis, status post septoplasty.  The Veteran's attorney contends that the Veteran should be rated under Diagnostic Code 6522, for allergic or vasomotor rhinitis.   Under Diagnostic Code 6522, allergic rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

The Veteran has mentions of nasal polyps in his VA treatment records.  See February 2009 VA treatment record (lists "nasal polyp sinusitis s/p sinus surgery" as a provisional diagnosis).  However, there are also VA treatment records stating the Veteran has no nasal polyps.  See April 2009 VA examination ("[N]o evidence of mucosal thickening, air fluid level, or polyp"); January 2013 VA otolaryngology consultation note ("[N]o obvious polyps").  There are also historical notations of nasal polyps throughout the medical evidence of record.  

The Veteran has had two VA examinations, in April 2009 and in May 2015.  The April 2009 VA examination predated two sinus-related surgeries (a February 2010 bilateral turbinoplasty and an October 2014 turbinate reduction) and therefore may, although not necessarily, no longer reflect the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  The May 2015 VA examination did not mention polyps either affirmatively or negatively and was not related to the increased rating claim for sinusitis currently before the Board.  Therefore, it is unclear whether the Veteran has had nasal polyps at any point during the appeal period based on the evidence of record.  Here, the Board makes no determination of the adequacy of these two VA examinations.  However, a new examination of the Veteran's service-connected chronic rhino-sinusitis is desirable.  This examiner should provide an opinion on whether the Veteran's allergic rhinitis it is a component manifestation of his service-connected sinusitis ( i.e. part of the same disorder) or if separate, whether allergic rhinitis manifested in service, was caused or aggravated by service-connected sinusitis, and whether the Veteran had polyps at any time during the period of the appeal from June 27, 2007.  

More pertinently for this remand, there are many references in VA treatment documents to a September 2014 CT scan of the sinuses which showed "signs of polyps."  This document is not of record.  This may (although not necessarily) be a VA treatment record.  The VA must make reasonable efforts to obtain this document, as it is relevant to the claim.  See 38 U.S.C. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(3).  

Accordingly, the case is REMANDED for the following action:

1. Any pertinent outstanding VA or other medical treatment records should be obtained and incorporated in the claims folder.  This includes, but is not limited to, a CT scan of the sinuses dated in or around September 2014, if extant.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. 

2. Schedule a VA examination.  The claims file must be made available to the examiner for review.  Request that the examiner provide an opinion: 

a. whether the Veteran's allergic rhinitis it is a component manifestation of his service-connected sinusitis ( i.e. part of the same disorder) or if separate, which manifestations are appropriately attributed to each disorder and what is the current level of severity including the use of medications and occurences of incapacitation or non-incapacitating episodes of headaches, pain, and purulent nasal discharge or crusting. 

b. whether nasal polyps are present or whether they may have been present at any time since April 10, 2009 and to what extent the nasal passages on either side are now or were obstructed since April 10, 2009.   

3. Readjudicate the claims in light of all the evidence and appropriate diagnostic codes.  If the benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

